Exhibit 10.1

EXECUTION

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “First Amendment”), dated
as of March 27, 2014 among UNITED AIRLINES, INC. (formerly known as Continental
Airlines, Inc. and as successor to United Air Lines, Inc.), a Delaware
corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC., a Delaware
corporation (“UCH”), and JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”), and on behalf of the Consenting Lenders
(as defined below) executing consents to this Amendment. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Loan Agreement referred
to below (as amended by this First Amendment).

W I T N E S S E T H:

WHEREAS, the Borrower, UCH and certain of its subsidiaries other than the
Borrower from time to time, as guarantors, the Lenders and the Administrative
Agent are parties to a $1,900,000,000 Credit and Guaranty Agreement dated as of
March 27, 2013 (as amended, modified and supplemented and in effect on the date
hereof, the “Loan Agreement”) comprised of a $1,000,000,000 revolving credit
facility and a $900,000,000 term loan facility (of which $893,250,000 was
outstanding immediately prior to effectiveness of the First Amendment);

WHEREAS, the Borrower has requested to amend certain terms of the Loan Agreement
as hereinafter set forth;

WHEREAS, with respect to the Term Lenders holding any Term Loans outstanding
immediately prior to the First Amendment Effective Date (as defined below) (such
Term Loans, the “Refinanced Term Loans”) whose executed consent to this First
Amendment has not been received by the Administrative Agent on or prior to a
deadline (the “Non-Consenting Lenders”; the Term Lenders that are not the
Non-Consenting Lenders (including the “Fronting Lender” as defined below) are
hereinafter referred to as the “Consenting Lenders”) as agreed between the
Borrower and the Administrative Agent and announced by the Administrative Agent
to the Term Lenders (the “Consent Deadline”), the Borrower hereby gives notice
to each Non-Consenting Lender, pursuant to Section 10.08(e) of the Loan
Agreement, that upon the First Amendment Effective Date, the principal amount of
and accrued and unpaid interest on its Refinanced Term Loans will be repaid in
full on behalf of the Borrower by the Administrative Agent or JPMorgan Chase
Bank, N.A., as Fronting Lender (the “Fronting Lender”);

WHEREAS, on the First Amendment Effective Date, the Refinanced Term Loans held
by the Consenting Lenders and Fronting Lender shall be converted to new Class B
Term Loans (the “Replacement Term Loans”); and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1—Loan Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section 2 hereof:

(a) Amended Definitions. Section 1.01 of the Loan Agreement shall be amended by
amending and restating in their entirety the below definitions as follows:

“Applicable Margin” shall mean (i) with respect to Revolving Loans, a rate per
annum equal to (x) 2.00%, in the case of ABR Loans and (y) 3.00% in the case of
Eurodollar Loans and (ii) with respect to Class B Term Loans, a rate per annum
equal to (1) in the event the Rating by Moody’s is Ba3 or better and the Rating
by S&P is BB- or better, 1.50% in the case of ABR Loans and 2.50% in the case of
Eurodollar Loans and (2) otherwise, 1.75% in the case of ABR Loans and 2.75% in
the case of Eurodollar Loans. If the Ratings established by Moody’s and S&P
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change.

“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum appearing on Bloomberg Page
BBAM1 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period, provided, that solely in respect of
the Class B Term Loans, the LIBO Rate shall not be less than 0.75%. In the event
that the rate identified in the foregoing sentence (without regard to the
proviso) is not available at such time for any reason, then such rate shall be
the rate at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, provided, solely in respect of the
Class B Term Loans, such rate shall not be less than 0.75%.

(b) New Definitions. Section 1.01 of the Loan Agreement shall be amended by
adding thereto the following definition in its appropriate alphabetical order:

“Rating” shall mean the corporate credit rating as determined by S&P or the
corporate family rating as determined by Moody’s, as applicable, of the
Borrower.

(c) Section 2.10. The first sentence of Section 2.10(b) shall be amended and
restated to read as follows: The principal amount of the Class B Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
of $2,250,000, on the last day of each March, June, September and December,
commencing on March 31, 2014.



--------------------------------------------------------------------------------

(d) Section 2.13. Section 2.13(d) of the Loan Agreement shall be amended by
deleting the words “the first anniversary of the Closing Date” and replacing
them with “March 27, 2015”.

SECTION 2—Conditions to Effectiveness. This First Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “First Amendment Effective Date”):

(i) the Administrative Agent and the Borrower shall have received a signed
signature page to this First Amendment from the Borrower, the Guarantor and the
Administrative Agent and a signed consent from each Consenting Lender, and in
the case of each such Consenting Lender such Consenting Lender shall have
elected on its signature page either “Option A” or “Option B” as described in
Exhibit A hereto;

(ii) the Administrative Agent shall have received with respect to the Borrower a
certificate of the Secretary of State of the state of Delaware, dated as of a
recent date, as to its good standing;

(iii) the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary (or similar officer), of the Borrower dated
the date hereof and certifying as to the incumbency and specimen signature of
each officer of the Borrower executing this First Amendment or any other
document delivered by it in connection herewith;

(iv) the Borrower shall have paid to the Administrative Agent for the benefit of
itself and the Consenting Lenders the then-unpaid balance of all accrued and
unpaid fees due, owing and payable by the Borrower to them in connection with
this First Amendment, as agreed to by the Borrower, and the reasonable
attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP as counsel to the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this First Amendment as to which the Borrower shall have received an
invoice prior to the First Amendment Effective Date;

(v) the Administrative Agent shall have received an Officer’s Certificate from
the Borrower certifying as to the truth in all material respects of the
representations and warranties set forth in Section 3 of this First Amendment as
though made by it on the date hereof, except to the extent that any such
representation or warranty relates to a specified date, in which case as of such
date (provided, that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date, before and after
giving effect to the First Amendment); and

(vi) all interest accrued on the Term Loans that has not yet been paid by the
Borrower to the Administrative Agent as of the First Amendment Effective Date
shall have been paid in full.

The Administrative Agent shall promptly notify the parties hereto of the
occurrence of the First Amendment Effective Date.



--------------------------------------------------------------------------------

SECTION 3—Representations and Warranties. In order to induce the Consenting
Lenders and the Administrative Agent to enter into this First Amendment, the
Borrower represents and warrants to each of the Consenting Lenders and the
Administrative Agent that on and as of the date hereof after giving effect to
this First Amendment, (i) no Event of Default has occurred and is continuing or
would result from giving effect to the First Amendment and (ii) the
representations and warranties contained in the Loan Agreement and the other
Loan Documents (other than the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a) of the Loan Agreement), are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof except to the extent that such representations
and warranties expressly relate to an earlier date and in such case as of such
date; provided that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date, before and after giving effect to the First Amendment.

SECTION 4—Reference to and Effect on the Loan Agreement; Ratification. At and
after the effectiveness of this First Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement, as amended by this First Amendment. The Loan Agreement and each of
the other Loan Documents, as specifically amended by this First Amendment, and
the obligations of the Borrower hereunder and thereunder, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. The parties hereto confirm and agree that the guaranty under
Section 9 of the Loan Agreement shall continue in full force and effect after
giving effect to this First Amendment, and the term “Obligations” as used in the
Loan Agreement shall include all obligations of the Borrower under the Loan
Agreement, as amended by this First Amendment. This First Amendment shall be
deemed to be a “Loan Document” for all purposes of the Loan Agreement and the
other Loan Documents. The execution, delivery and effectiveness of this First
Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

SECTION 5—Execution in Counterparts. This First Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a consent to
this First Amendment by each Consenting Lender shall be irrevocable and shall be
binding upon such Consenting Lender’s successors, permitted transferees and
permitted assigns. This First Amendment shall become effective as set forth in
Section 2, and from and after the First Amendment Effective Date shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted transferees and permitted assigns. Delivery of an executed
counterpart of a signature page of this First Amendment or of a consent to this
First Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this First Amendment or such
consent, respectively.



--------------------------------------------------------------------------------

SECTION 6—Governing Law. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7—Refinancing of Non-Consenting Lender Term Loans; Assignments of
Certain Lenders. Subject to the satisfaction of the conditions set forth in
Section 2 and effective as of the First Amendment Effective Date:

(a) the outstanding Refinanced Term Loans of each Non-Consenting Lender shall,
pursuant to 10.08(e) of the Loan Agreement, be repaid, on behalf of the Borrower
by payment from the Fronting Lender of an amount equal to the outstanding
principal amount of, and accrued and unpaid interest on all of such Refinanced
Term Loans, and all of such Non-Consenting Lender’s existing Refinanced Term
Loans shall be deemed refinanced by new Class B Term Loans held by the Fronting
Lender in an amount corresponding to the amount of existing Refinanced Term
Loans held by such Non-Consenting Lender,

(b) each Consenting Lender who elects Option B as described in Exhibit A hereto
(each such Lender a “Cash Roll Lender”), shall on or prior to the First
Amendment Effective Date and upon execution and delivery of its consent as
described in Exhibit A hereto (i) be deemed to have assigned its Refinanced Term
Loans to the Fronting Lender pursuant to the terms hereof (the “First-Step
Assignment”), (ii) receive an amount equal to the outstanding principal amount
of, and accrued and unpaid interest to but excluding the First Amendment
Effective Date on, such Refinanced Term Loans and (iii) commit (or have such
other Eligible Assignees as such Cash Roll Lender may designate commit) to
purchase new Class B Term Loans from the Fronting Lender in a principal amount
to be determined by the Administrative Agent up to the amount of the Refinanced
Term Loans such Cash Roll Lender assigned pursuant to the First-Step Assignment
(or such greater amount as may be agreed between such Cash Roll Lender and the
Administrative Agent),

(c) the Replacement Term Loans shall be deemed the Class B Term Loans and
replace the Refinanced Term Loans, and

(d) the Fronting Lender shall advance a Replacement Term Loan in a principal
amount equal to the principal amount of Refinanced Term Loans required to be
paid by the Fronting Lender pursuant to this Section 7.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered as of the day and year above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Matthew H. Massie

  Name: Matthew H. Massie   Title: Managing Director

JPMORGAN CHASE BANK, N.A.,

as Fronting Lender

By:  

/s/ Matthew H. Massie

  Name: Matthew H. Massie   Title: Managing Director UNITED AIRLINES, INC. By:  

/s/ Gerald Laderman

  Name: Gerald Laderman   Title: Senior Vice President   Finance, Procurement &
Treasurer UNITED CONTINENTAL HOLDINGS, INC. By:  

/s/ Gerald Laderman

  Name: Gerald Laderman   Title: Senior Vice President   Finance, Procurement &
Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

LENDER CONSENT TO FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

[            ], 2014

Reference is made to the Credit and Guaranty Agreement, dated as of March 27,
2013 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Loan Agreement”) among UNITED AIRLINES, INC. (formerly known as
Continental Airlines, Inc. and as successor to United Air Lines, Inc.), a
Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC. and its
other subsidiaries party thereto as guarantors from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors and permitted assigns, the “Administrative Agent”), and the
“Lenders” party thereto.

Posted for your review is a draft of the First Amendment (the “Amendment”) to
the Loan Agreement. Capitalized terms used and not defined in this Consent have
the meanings set forth in the Loan Agreement, as amended by the Amendment.

This Consent sets forth the procedures for (i) submitting your consent to the
Amendment; (ii) electing either (a) a cashless roll as described in Option A
below or (b) a cash roll as described in Option B below; (iii) electing not to
consent to the Amendment and be treated as a “Non-Consenting Lender” and/or
(iv) submitting questions or comments on the Amendment.

PROCEDURES FOR CONSENTING TO THE AMENDMENT

Each Lender is requested to consent to the Amendment by following the procedures
set forth herein. Additionally, each Consenting Lender may elect one of the
following options:

 

  •   OPTION A (Cashless): If you elect Option A, on the First Amendment
Effective Date, your Class B Term Loans will automatically be subject to the
amended terms described in the Amendment.

 

  •   OPTION B (Cash Roll): If you elect Option B, on the First Amendment
Effective Date (i) your Class B Term Loans will be assigned to the Fronting
Lender pursuant to the terms of the Amendment (the “First-Step Assignment”),
(ii) you will receive an amount equal to the outstanding principal amount of,
together with accrued and unpaid interest to the First Amendment Effective Date
on, such Term Loans, and (iii) you or such other Eligible Assignees as you may
designate will commit to purchase new Class B Term Loans from the Fronting
Lender (the “Second-Step Assignment”) in a principal amount to be determined by
the Administrative Agent up to the amount of the original Class B Term Loans you
assigned pursuant to the First-Step Assignment (or such greater amount as may be
agreed between you and the Administrative Agent).

In order to consent to the Amendment and elect either Option A or Option B, each
Consenting Lender is required to complete and sign the signature page to the
Amendment (a copy of which is attached hereto as Annex I, with the full
Amendment document being posted separately to Intralinks). In addition, if you
elect Option B, the Administrative Agent will separately be contacting you to
arrange execution and delivery of appropriate Assignment and Acceptance to
effect the Second-Step Assignment.



--------------------------------------------------------------------------------

Delivery Instructions for Consenting Lenders: If you are a Consenting Lender,
please submit your completed and fully executed signature page to
cyim@milbank.com , with a copy to coale.w.mechlin@jpmorgan.com, no later than
5:00 p.m., New York City time, on March [    ], 2014. Lenders not delivering a
signature page prior to such time will be treated as “Non-Consenting Lenders”
with respect to the Amendment. Please note that EACH LEGAL ENTITY MUST SUBMIT A
SEPARATE SIGNATURE PAGE.

In addition, two originals of the signature page should be delivered to the
attention of Connor Yim, Milbank, Tweed, Hadley & McCloy LLP, 1 Chase Manhattan
Plaza, New York, NY 10005.

PROCEDURES FOR NON-CONSENTING LENDERS

If you do not wish to consent to the Amendment for any of your Class B Term
Loans, you are requested to please promptly advise the Administrative Agent of
your intention. Non-Consenting Lenders will be repaid in accordance with the
Amendment.

PROCEDURES FOR UPSIZING COMMITMENTS

Each existing Lender that wishes to upsize its Class B Term Loan commitment in
excess of its current amount is asked to contact their sales representative at
J.P. Morgan.

REQUEST FOR REVIEW AND COMMENTS TO THE AMENDMENT

Each Lender is requested to review the terms of the Amendment.

All questions or comments on the Amendment of a business nature should be
directed to J.P. Morgan Securities LLC (the “Administrative Agent”) at:

 

  •   Eric Martz, eric.a.martz@jpmorgan.com, (212) 270-7516

If you have any questions of a legal nature, they should be directed to the
Adminstrative Agent’s counsel, Milbank, Tweed, Hadley & McCloy LLP at:

 

  •   Elihu F. Robertson, erobertson@milbank.com, (212) 530-5187

 

  •   James V. Pascale, jpascale@milbank.com, (212) 530-5370

 

  •   Connor Yim, cyim@milbank.com, (212) 530-5764